Opinion by
Mr. Justice Elkin,
February 14, 1910:
All of the questions raised by the assignments of error were fully considered and disposed of by the learned trial judge in an opinion filed when the motion for a new trial was refused. Little, if anything, can be added to what the court below has *110so well stated in a comprehensive review of the facts and the law as presented at the trial. It is not necessary to discuss the several assignments of error because they are without substantial merit under the facts of the case and the law applicable-thereto, as is clearly demonstrated in the opinion of the learned trial judge. As to the point that the trial judge erred in refusing to charge the jury that the burden was on the commonwealth to establish by evidence a willful, deliberate and premeditated design to take life, it need only be said that the killing in the present case resulted from an attempt to commit a robbery or burglary, and in such cases questions of deliberation and premeditation with intent to kill do not arise.
It is earnestly contended that the trial judge erred in instructing the jury as to the effect of the evidence offered to show previous good reputation, and that the instruction of the court disregarded the rule of our cases relating to evidence of this character. Com. v. Cate, 220 Pa. 138, and Com. v. House, 223 Pa. 487, are relied on to sustain this contention. In answer it may be said that these cases announce no new doctrine nor were they intended as a departure from the long-established rule applicable to evidence of good character in the trial of criminal cases. In Commonwealth v. Cate, the trial judge substantially instructed the jury that evidence of good character might be disregarded if from the other evidence in the case they were satisfied of the guilt of the defendant. This court held the instruction to be erroneous because such testimony is always admissible and is to be weighed and considered as evidence of a substantive fact and should be so regarded by both court and jury. In Commonwealth v. House, the facts were peculiar and the whole case turned on the identification of the defendant, who denied that he committed the crime charged or that he was near the place when the crime was committed. He was a stranger in the community, was by profession a teacher, did not know the woman who was stabbed on a public street, and no motive was shown for the act committed. The evidence of identification was conflicting and doubtful. The defendant stood alone upon his own testi*111mony and that of a number of representative and reputable persons who were called as witnesses to prove good reputation. It was a case in which the defendant was entitled to the benefit of the full weight of this kind of evidence. On review this court was of opinion that under the instruction of the trial judge the testimony showing good character was not treated as evidence of a substantive fact which in a proper case might entitle the accused to an acquittal. For this and other reasons stated in the opinion there was a reversal. These cases were ruled on their own particular facts and were not intended to and did not modify or change the rule of the earlier cases. The rule of all the cases is that evidence of good character is always admissible and must be weighed and considered by the jury in connection with the other testimony in the case, and is to be regarded as evidence of a substantive fact like any other evidence tending to establish innocence. In some instances it may of itself create the reasonable doubt which will entitle the accused to an acquittal. In this view of the law, and there is no other, the learned trial judge was clearly within the rule in his answer to the defendant’s eighth point which is made the third assignment of error. The jury were instructed that evidence of good character must be considered in connection with all the other testimony in the case, but that it did not raise a distinct issue and in no case has it ever been held that it did raise a distinct issue. The defendant was given the benefit of his evidence of good character, and there is nothing in this record about which he can justly complain.
Assignments of error overruled, judgment affirmed and it is ordered that the record be remitted to the court of oyer and terminer of Lancaster county for the purpose of execution.